UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


SHANNON REVILL,                 §
                                §
          Plaintiff,            §
                                §
versus                          §                   CIVIL ACTION NO. 1:18-CV-634
                                §
COMMISSIONER OF SOCIAL SECURITY §
ADMINISTRATION,                 §
                                §
          Defendant.            §

  ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                      MAGISTRATE JUDGE

       The court referred this case to the Honorable Keith Giblin, United States Magistrate Judge,

for consideration. The magistrate judge submitted a report and recommendation (Doc. No. 18)

recommending that the court reverse and remand the Commissioner’s decision pursuant to the

fourth sentence of 42 U.S.C. § 405(g). No objections have been filed. Accordingly, the court

ADOPTS the recommendation of the magistrate judge.


       SIGNED at Beaumont, Texas, this 24th day of March, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
